332 F.2d 283
Jessica M. SMART, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 470.
Docket 28757.
United States Court of Appeals Second Circuit.
Argued May 12, 1964.
Decided May 12, 1964.

Shephard Kole, New York City, for plaintiff-appellant.
Robert Arum, Asst. U. S. Atty., Southern Dist. of New York, New York City (Robert M. Morgenthau, U. S. Atty., on the brief), for defendant-appellee.
Before KAUFMAN and HAYS, Circuit Judges, and BARTELS, District Judge.*
PER CURIAM.


1
We do not believe that the 1960 amendments to the Social Security Laws worked an arbitrary or unconstitutional classification by labelling the plaintiff as "self-employed." The question in cases of this sort is whether the legislative classification has a rational basis. See Carmichael v. Southern Coal & Coke Co., 301 U.S. 495, 509, 57 S. Ct. 868, 81 L. Ed. 1245 (1937). Since Congress could not tax the international organization which employed the plaintiff, its decision that it would not do so was hardly irrational, and its treatment of the plaintiff as if "self-employed" was not unreasonable.


2
We affirm in open court Judge Dawson's award of judgment on the pleadings. 222 F. Supp. 65 (S.D.N.Y.1963).



Notes:


*
 Sitting by designation